Case 1:99-mc-09999 Document 1226-22 Filed 10/29/20 Page 1 of 1 PageID #: 125473




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  PerdiemCo LLC,
                                                   Civil Action No.: ___________
  Plaintiff,

  v.                                               JURY TRIAL DEMANDED

  Agilis Systems, LLC,

  Defendant.




        PLAINTIFF PERDIEMCO LLC’S RULE 7.1 DISCLOSRUE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff PerdiemCo LLC.

 states that it does not have any parent corporation and that no publicly-traded corporation owns

 10% or more of its stock.


                                              OFFIT KURMAN P.A.


                                              By: /s/ Anthony N. Delcollo
                                                  Anthony N. Delcollo, Esquire (DE # 5688)
                                                  James D. Berquist, Esq, (pro hac vice pending)
                                                  222 Delaware Avenue, Suite 1105
                                                  Wilmington, DE 19801
                                                  P: 302-351-0903
                                                  F: 302-351-0915
                                                  Email: adelcollo@offitkurman.com

                                                   Attorneys for Plaintiff PerdiemCo LLC.
 Dated: October 29, 2020
